 In the Matter ofUNITED STATES RUBBER COMPANY (MILANPLANT,FOOTWEAR DIvIsIoN),EMPLOYER andUNITED RUBBER, CORK,LINO-LEUM AND PLASTIC WORKERSOFAMERICA, CIO, PETITIONERCase No. 3?-RC 1 P:2SUPPLEMENTAL DECISION AND DIRECTIONOctober 3, 19.9Pursuant to a Decision and Direction of Election dated June 20,1949, an election by secret ballot was held on July 19, 1949, underthe direction and supervision of the Regional Director for the Fif-teenth Region, among the employees of the Employer in the unit.found appropriate.At the close of the election the parties werefurnished a Tally of Ballots which showed that 411 valid ballotswere cast.Of these, 169 were for and 163 were against the Petitioner,and 79 were challenged.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director investigated the chal-lenges, and on August 31, 1949, issued and duly served upon theparties his Report on Election and Challenged Ballots.The RegionalDirector divided the challenges into four groups: (1) 67 persons,-challenged by the Employer, who were laid off before the eligibilitydate and who had not been rehired or reinstated before the election;-(2) 5 persons, challenged by the Employer, who were laid off beforethe eligibility date but who had been rehired or reinstated before.the election; (3) 6 former supervisors, challenged by the Petitioner,,who had been demoted to production workers before the eligibilitydate and who had not been restored to their supervisory positions at.the time of the election; and (4) 1 person who had voluntarily quitafter the eligibility date.The Regional Director recommended thatthe challenges to the ballots of the 67 persons in group (1), to one?of the 5 persons in group (2), and to the former employee in group(4), be sustained, and that the challenges to the ballots of the other-4 persons 3 in group (2) and to the 6 persons in group (3) be over--Unpublished.2Harry Manning.Aaron Oakley, Paul Foust,Willie Kemp, and Harold Lynch.86 N. L. R. B., No. 45.338 UNITED STATES RUBBER COMPANY339ruled.On September 3, 1949, the Petitioner filed exceptions to thatpart of the Regional Director's report which recommended the sus-taining of- the challenges to the 67 persons in group (1) and toHarry Manning in group (2), and it also excepted to the recom-mendation to overrule the challenges to the 6 former supervisors ingroup (3).The Employer filed no exceptions to the report.The laid-off employees.In our original decision in this case, wenoted the fact that the Employer was in the process of laying off, forproduction reasons, approximately 145 of the employees in the appro-priate unit.The Regional Director's investigation in connection withthe challenged ballots disclosed that the Employer in the latter partof April and early in May 1949, for business reasons, had closed downone of its production lines.The employees selected for the resultantlay-off were notified, by a posted announcement in the plant, by separa-tion slips, and by oral statements of representatives of the Employer,that the lay-offs were permanent and that they should look for otherjobs.The Regional Director concluded the evidence was clear thatthese laid-off employees had no reasonable expectation of reemploy-ment in the near future, and he, therefore, recommended that the chal-lenges to the ballots of the employees in this category be sustained.In its exceptions, the Petitioner relies solely on a memorandumbrief,with affidavits attached, filed before our original decision inthis case.In that brief, the Petitioner pointed to the fact that theposted announcement of the lay-off indicated that the laid-off em-ployees would be given preference for new jobs if any became avail-able.The Petitioner also alleged that other evidence indicated thatthis was to be the Employer's policy.There were submitted affidavitsof seven laid-off employees, in which these persons stated they under-stood that the lay-offs were to be temporary and that representativesof the Employer had told them they would probably be called back towork by the end of the summer.We do not think that the Petitioner's exceptions as to the votingeligibility of the laid-off employees raise a substantial issue of fact.There is no dispute that the Employer curtailed its operations; andthe posted notice definitely informed the laid-off employees that thelay-off was permanent.In view of the unequivocal written notice oflay-off posted by the Employer, together with the other facts in thiscase, the affidavits of a few of the laid-off employees, even if credited,that they "understood" the lay-off was temporary and that some ofthem were told by agents of the Employer that the lay-off was tempo-rary, do not persuade its that the lay-offs were temporary rather than4The Employer operated 4 production lines, with approximately 150 employees on eachlisle. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDpermanent.There is, furthermore, no merit in the Petitioner's con-tention that the character of the notice is affected by an indicationtherein that a preference would be given these employees in case ofrehiring.On the contrary, such a preference is immaterial as it iscommon industrial practice in lay-offs and does not affect the per-manency thereof.The question is whether these employees, at thetime of the election, had any reasonable expectancy of further employ-ment with the Employer in the near future, and we agree with theRegional Director that they did not. tiVe find, therefore, that the lay-off'of the 67 employees in group (1) was permanent anti that theywere not eligible to vote in the election.Accordingly, we sustain thechallenges to these ballots.Harry Maiming was one of the group laid off for production rea-sons.On July 7, 1949, he was recalled on a temporary basis to replacean employee on leave of absence.On August 12, 1949, upon the re-turn of that employee, Manning was again permanently laid off. ThePetitioner does not deny these facts, but, as above, contends thatManning was not permanently laid off in the first place.As we havefound those lay-offs to be permanent,, and as Manning was obviouslya temporary employee on the eligibility date, we sustain the challengeto his ballot.The demoted supervisors.As a result of the cut-back in productionthe Employer demoted six supervisors 5 to ordinary production jobs.This demotion took place about a month before the eligibility date.The six persons are admittedly rank and file employees at the presenttime.The Regional Director concluded that the demotions, havingbeen caused by the same business conditions that necessitated thelay-offs,were permanent, that these six persons had no reasonableexpectancy of being restored to supervisory positions in the near fu-ture, and that, therefore, they were eligible voters.The Petitionerdoes not dispute the above facts, but contends, as in the case of thelay-offs, that the demotions are temporary.We find, for the reasonsgiven above with respect to the lay-offs, that these six persons are notsupervisors and are eligible to vote; accordingly, we overrule thechallenges to their ballots.As no exceptions have been filed by any of the parties to the RegionalDirector's recommendations that the challenges to the ballots of fourof the employees g in group (2) be overruled and that the challenge tothe ballot of the former employee in group (4) be sustained, we herebyadopt the recommendations.SOpal Appleton, Frances Bowden,Margie Jackson,Mary McNabb,Olene Newman, andCora E. Volner.See footnote3, supra. UNITED STATES RUBBER COMPANY341As we have found that the four employees in group (2) and the sixemployees in group (3) are eligible to vote, and as these ballots aresufficient in number to affect the results of the election, we shall directthat their ballots be opened and counted.DIRECTIONIt is hereby. directed that the Regional Director for the FifteenthRegion, within-ten (10) days from the date of this Direction, open andcount the ballots cast by Aaron. Oakley, Paul Foust, Willie Kemp,Harold Lynch, Opal Appelton, Frances Bowden, Margie Jackson,Mary McNabb, Olene Newman, and Cora E. Volner, and thereafterprepare and serve upon the parties to this proceeding a SupplementalTally of Ballots, including therein the count of the said challengedballots.CHAIRMAN HERZOG and MEMBER HOUSTON took no part in the con-sideration of the above Supplemental Decision and Direction.867351-50-vol. 86-23